Michigan Supreme Court
                                                                       Lansing, Michigan 48909
____________________________________________________________________________________________
                                                                C hief Justice                   Justices
                                                                Maura D. Cor rigan	              Michael F. Cavanagh




O pinion
                                                                                                 Elizabeth A. Weaver
                                                                                                 Marilyn Kelly
                                                                                                 Clifford W. Taylor
                                                                                                 Robert P. Young, Jr.
                                                                                                 Stephen J. Markman

____________________________________________________________________________________________________________________________

                                                                                      FILED JULY 17, 2002





                STATE OF MICHIGAN, et al.,


                        Plaintiffs-Appellees,


                and


                CITY COUNCIL FOR THE CITY OF

                DETROIT, et al.,


                        Intervening Counter­
                        Plaintiffs-Appellees,


                v                                                                     Nos. 121918, 121919


                WAYNE COUNTY CLERK, and WAYNE

                COUNTY ELECTION COMMISSION,


                        Defendants-Appellees,


                and


                THE DETROIT ELECTION COMMISSION,


                     Defendant-Appellant.

                ___________________________________

                STATE OF MICHIGAN, et al.,


                        Plaintiffs-Appellees,


                and

CITY COUNCIL FOR THE CITY OF

DETROIT, et al.,


     Intervening Counter-

     Plaintiffs-Appellants,


v                                            Nos. 121938, 121939


WAYNE COUNTY CLERK, WAYNE COUNTY

ELECTION COMMISSION, and THE

DETROIT ELECTION COMMISSION,


     Defendants-Appellees.

________________________________

MEMORANDUM OPINION


     In 2002 PA 432, the Legislature directed the city of


Detroit to place on the August 6, 2002, ballot a proposal to


change from the current at-large system of electing the city


council to a single-member district plan.          However, the


Detroit Election Commission declined to certify the measure


for inclusion on the ballot.         The plaintiffs brought this


action in circuit court seeking mandamus, and the circuit


court ordered the proposition placed on the ballot. Claims of


appeal were filed by the Election Commission and by the


Detroit City Council and its incumbent members, who had been


permitted to intervene.   After the Court of Appeals denied


motions for expedited consideration, they filed applications


for leave to appeal to this Court before decision by the Court


of Appeals.


     We conclude that the statute does not validly direct


placement of the proposition on the ballot because it was not


passed by a two-thirds vote in each house of the Legislature,



                                2

as required by Const 1963, art 4, § 29.                We therefore reverse


the judgment of the circuit court.


       Act   432    amends    the   Home     Rule   City      Act    by   adding


MCL 117.3a, which includes the following provision:


            (1) A city that has a population of not less

       than 750,000 as determined by the most recent

       federal decennial census and that has a city

       council composed of 9 at-large council members

       shall place a question in substantially the

       following form on the ballot at the general primary

       election held on Tuesday, August 6, 2002:


            “Shall the existing 9-member at-large council

       be abolished, shall the city be reapportioned into

       9 single-member election districts, and shall
       district residency requirements be imposed on
       candidates for the city council?

             “Yes (_____)

             “No (_____).”

       One of the challenges raised by the appellants is a claim


that the act violates art 4, § 29, which provides:


            The legislature shall pass no local or special

       act in any case where a general act can be made

       applicable and whether a general act can be made

       applicable shall be a judicial question. No local

       or special act shall take effect until approved by

       two-thirds of the members elected to and serving in

       each house and by a majority of the electors voting

       thereon in the district affected.


       The statute does not refer by name to the city of


Detroit, but rather purports to apply to any city with a


population     of   more     than   750,000     that    has    a    nine-member


at-large elected city council.              However, at present, only the


city   of    Detroit   meets    that    population       criterion.         Such


population-based statutes have been upheld against claims that



                                       3

they constitute local acts where it is possible that other


municipalities or counties can qualify for inclusion if their


populations change.    Dearborn v Wayne Co Bd of Supervisors,


275 Mich. 151, 155-157; 266 N.W. 304 (1936); Irishman’s Lot, Inc


v Secretary of State, 338 Mich. 662, 666-668; 62 NW2d 668


(1954).    However, where the statute cannot apply to other


units of government, that is fatal to its status as a general


act.   See Mulloy v Wayne Co Bd of Supervisors, 246 Mich. 632,


637-640; 225 N.W. 615 (1929);      Avis Rent-A-Car System, Inc v


City of Romulus, 400 Mich. 337, 345; 254 NW2d 555 (1977).


       In this case, the statute plainly fails to qualify as a


general act.    Even if another city reaches a population of


750,000, and has a nine-member at-large council, Act 432 would


not apply because of its requirement that the proposition


appear on the ballot at the August 6, 2002, election.       No


other city can meet that requirement because there will be no


new census before that date. 


       The plaintiffs argue that the art 4, § 29 claim is a


substantive challenge to the proposed law, and thus not ripe


for review until after the law is enacted, citing Hamilton v


Secretary of State, 212 Mich. 31; 179 N.W. 553 (1920), Ferency v


Bd of State Canvassers, 198 Mich. App. 271; 497 NW2d 233 (1993),


and Beechnau v Secretary of State, 42 Mich. App. 328; 201 NW2d


699 (1972).    However, unlike the situations in those cases,


the appellants are not claiming that, if enacted, the statute




                               4

proposed       by   the   Legislature        would    be     unconstitutional.


Rather, the challenge is that Act 432 is a local act, which


requires a two-thirds vote in both houses of the Legislature.


It     did    not    receive     such    a     vote     in     the    House    of


Representatives.1          Thus,   the       act     does    not   satisfy    the


requirements for placing the proposition on the ballot.2


       Accordingly, we reverse the judgment of the Wayne Circuit


Court, and order that the plaintiffs’ complaint for mandamus


be dismissed.        The defendants shall take whatever steps they


deem       appropriate    to   inform    prospective         voters   that    the





       1
        The measure did receive a two-thirds vote                        in the

Senate.   2002 Journal of the Senate 1501 (No. 53,                      June 5,

2002). However, it was approved by only a 67 to 37                      vote in

the House. 2002 Journal of the House 1776 (No. 51,                      May 29,

2002). 

       2
       In response to the order to show cause that we issued

on July 12, 2002, the plaintiffs essentially concede that Act

432 is a local act. They maintain, however, that Const 1963,

art 4, § 29 does not require that the approval by two-thirds

majorities in each house of the Legislature occur before the

vote of the electors in the affected district. However, we

read art 4, § 29 as requiring a two-thirds vote of each house

of the Legislature to approve the local act for placement on

the ballot in the community affected.


     In   addition,  the   state’s   interpretation   of   the

constitution is flawed in at least the following respects: (a)

it would alter the sequence by which local or special acts

take effect under art 4, § 29, a sequence that is expressly

set forth in that provision,(b) it would transform the two­
step process specified in art 4, § 29 into an apparently

three-step process, and (c) it would create an open-ended and

indefinite process under art 4, § 29 by which the Legislature

could “ratify” a local vote many years after the local vote

had occurred within the affected district.


                                        5

proposition has been removed from the ballot by court order


and that votes on it will not be counted.


     Pursuant to MCR 7.317(C)(4), the clerk is directed to


issue the judgment order in this case forthwith.


     CORRIGAN , C.J., and CAVANAGH , WEAVER , KELLY , TAYLOR , YOUNG , and


MARKMAN , JJ., concurred.





                                   6